Case 8:20-cv-00116-JSM-JSS Document 1 Filed 01/15/20 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 MELISSA BAILEY,

                Plaintiff,                             Case No.:
 v.

 THE ANIMAL CARE CENTER
 OF PASCO COUNTY, INC.,

             Defendant.
 ________________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, MELISSA BAILEY, by and through her undersigned counsel

 and sues the Defendant, THE ANIMAL CARE CENTER OF PASCO COUNTY, INC.

 (hereinafter referred to as “ Animal Care Center” or “Defendant”) and states as follows:

                                JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1367.

        2.      Venue lies within the United States District Court for the Middle District of

 Florida, Tampa Division because a substantial part of the events giving rise to this claim

 occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                           PARTIES

        3.      Defendant, ANIMAL CARE CENTER, is a Florida Profit Corporation

 authorized and doing business in this Judicial District.




                                           Page 1 of 6
Case 8:20-cv-00116-JSM-JSS Document 1 Filed 01/15/20 Page 2 of 6 PageID 2




         4.      Plaintiff, MELISSA BAILEY, is a resident of Pasco County, Florida. At all

 times material, Plaintiff was an employee of Defendant within the meaning of the Age

 Discrimination in Employment Act and the Florida Civil Rights Act.

                                   GENERAL ALLEGATIONS

         5.      At all times material, Defendant acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         6.      At all times material, Plaintiff was qualified to perform her job duties within

 the legitimate expectations of her employer.

         7.      Plaintiff has retained the undersigned counsel to represent her in this action and

 is obligated to pay them a reasonable fee for their services.

         8.      Plaintiff requests a jury trial for all issues so triable.

                            ADMINISTRATIVE PREREQUISITES

         9.      Plaintiff, MELISSA BAILEY, timely filed a Charge of Discrimination with the

 Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

 Human Relations (“FCHR”) on August 14, 2019. Plaintiff’s Charge of Discrimination is

 attached as Exhibit A.

         10.     On October 21, 2019, the EEOC issued a Dismissal and Notice of Rights related

 to Plaintiff’s Charge of Discrimination. A copy of the Dismissal and Notice of Rights is

 attached as Exhibit B. This Complaint has been filed within ninety (90) days of the issuance

 of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions precedent to

 filing this Complaint.




                                              Page 2 of 6
Case 8:20-cv-00116-JSM-JSS Document 1 Filed 01/15/20 Page 3 of 6 PageID 3




        11.     Plaintiff has not yet satisfied all conditions precedent, pursuant to Chapter 760,

 Florida Statutes. However, Plaintiff intends to seek leave of court to amend this Complaint

 after exhausting her administrative remedies and satisfying all conditions precedent.

                                  FACTUAL ALLEGATIONS

        12.     Plaintiff is 44 years old.

        13.     On or about September 3, 2017, Plaintiff was hired by Defendant as a Kennel

 Technician.

        14.     During Plaintiff’s employment with Defendant, Plaintiff understood that she

 was doing a good job.

        15.      In fact, after Plaintiff’s first annual review, Plaintiff received a pay raise.

        16.     Additionally, Plaintiff did not receive any formal discipline during her

 employment with Defendant.

        17.     While working for Defendant age was often brought up by Plaintiff’s

 supervisor, Heather Justice.

        18.     The majority of employees working at Plaintiff’s location were in their 20s and

 that was often mentioned to Plaintiff by Justice.

        19.     On at least one occasion, Justice referred to Plaintiff as “old timer.”

        20.     On June 11, 2019, Plaintiff was terminated from her employment with

 Defendant.

        21.     During Plaintiff’s termination meeting, Justice told Plaintiff that she was being

 let go because Plaintiff was “older” than the others and further noted that Florida is an at-will

 employment state.



                                             Page 3 of 6
Case 8:20-cv-00116-JSM-JSS Document 1 Filed 01/15/20 Page 4 of 6 PageID 4




           22.   On June 14, 2019, Plaintiff sent a text message to Justice and, among other

 things, reiterated Justice’s statement that Plaintiff was fired because she was older than the

 others.

           23.   Justice responded to Plaintiff’s text and did not deny saying that Plaintiff was

 fired because Plaintiff was “older.”

           24.   Instead, Justice stated that Plaintiff was not let go because of Plaintiff’s work

 and “ultimately, Plaintiff was unable to work cohesively with others.”

           25.   Justice further noted that Plaintiff was not eligible for rehire at any of

 Defendant’s locations.

           26.   Plaintiff was ultimately replaced by an individual or individuals substantially

 younger than Plaintiff.

                               COUNT I
       AGE DISCRIMINATION IN EMPLOYMENT ACT—DISCRIMINATION

           27.   Plaintiff, MELISSA BAILEY, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-six (26).

           28.   Plaintiff is a member of a protected class under the Age Discrimination in

 Employment Act and was qualified for her job with Defendant.

           29.   By the conduct described above, Defendant engaged in unlawful employment

 practices and discriminated against Plaintiff on account of her age in violation of the Age

 Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.                  Specifically,

 Defendant terminated Plaintiff’s employment because of her age.

           30.   Defendant knew, or should have known of the discrimination.




                                           Page 4 of 6
Case 8:20-cv-00116-JSM-JSS Document 1 Filed 01/15/20 Page 5 of 6 PageID 5




        31.     Defendant’s unlawful and discriminatory employment practices toward

 Plaintiff were intentional and willful.

        32.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federal-protected rights of Plaintiff.

        33.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, MELISSA BAILEY, demands a trial by jury and judgment

 against Defendant, ANIMAL CARE CENTER, for:

                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Liquidated damages;

                e.      Injunctive relief;

                f.      Attorneys’ fees and cost;

                g.      For any other relief this Court deems just and equitable.

                                DEMAND FOR JURY TRIAL

        34.     Plaintiff, MELISSA BAILEY, demands a trial by jury on all issues so triable.

                DATED this 15th day of January 2020 .




                                             Page 5 of 6
Case 8:20-cv-00116-JSM-JSS Document 1 Filed 01/15/20 Page 6 of 6 PageID 6




                                    FLORIN GRAY BOUZAS OWENS, LLC

                                     /s/ Gregory A. Owens________________
                                    GREGORY A. OWENS, ESQUIRE
                                    Florida Bar No.: 51366
                                    greg@fgbolaw.com
                                    WOLFGANG M. FLORIN, ESQUIRE
                                    Florida Bar No.: 907804
                                    wolfgang@fgbolaw.com
                                    16524 Pointe Village Drive
                                    Suite 100
                                    Lutz, Florida 33558
                                    (727) 254-5255
                                    (727) 483-7942 (fax)
                                    Trial Attorneys for Plaintiff




                                 Page 6 of 6
